MEMORANDUM**
Edward Blum appeals the district court’s denial of his motion for early termination of probation. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because we may affirm on any ground supported by the record, see Weaver v. Thompson, 197 F.3d 359, 362 (9th Cir.1999), we affirm.
Blum contends the district court erred in denying his request for early termination because it did so without considering the factors set forth in 18 U.S.C. § 3553(a) as directed by 18 U.S.C. § 3564(c). Because the district court lacked jurisdiction, we decline to address the merits of this contention. Blum’s motion was time-barred by Federal Rule of Criminal Procedure 35 (1983). See United States v. Stump, 914 F.2d 170, 172 (9th Cir.1990). The 120-day limit for filing a Rule 35 motion is jurisdictional and, unless met, bars a court from jurisdiction to alter a sentence. See United States v. Minor, 846 F.2d 1184, 1189 (9th Cir.1988). Blum’s Rule 35 motion, filed twenty years after his original sentence, was time-barred and thus dismissal by the district court was proper.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Blum’s unopposed motions to expand the record, filed on October 27, 2003, and to supplement his appeal brief, filed on December 11, 2003, are GRANTED. The Clerk shall file the supplement to the appeal brief received on January 9, 2004. Blum's motion to strike a portion of the supplemental excerpts *235of record, filed on December 9, 2003, is DENIED.